Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 4, 2018

                                      No. 04-18-00335-CR

                                        Richard LOPEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 4, Bexar County, Texas
                                   Trial Court No. 552274
                          Honorable Jason Garrahan, Judge Presiding


                                         ORDER
        Appellant Richard Lopez was convicted by a jury of driving while intoxicated. Based
upon the jury’s recommendation, the trial court sentenced appellant to ninety days’ incarceration,
suspended in favor of ten months’ community supervision. The trial court imposed sentence on
May 15, 2018. Appellant’s trial counsel filed a notice of appeal on May 17, 2018. Thereafter,
appellant’s trial counsel filed a motion to withdraw, which was granted by the trial court. The
record before this court indicates appellant did not request appointed counsel and has not
retained counsel for purposes of appeal.

        The clerk’s record was filed in this court. However, the reporter’s record has not been
filed in this court. On July 16, we received a notification of late record from the court reporter
stating appellant did not file a designation of record and failed to pay or make arrangements to
pay the fee for preparing the reporter’s record. On July 18, 2018, we ordered appellant to file
written proof in this court that he filed a designation of record and written proof the reporter’s
fee was paid or payment arrangements were made or he is entitled to appeal without paying the
reporter’s fee. We warned that if no response was filed, appellant’s brief would be due thirty
days from the date of the order.

      Appellant did not file a response, and we set the due date for Lopez’s appellant’s brief as
August 18, 2018. Lopez has not filed an appellant’s brief or a motion for extension of time.
       Therefore, pursuant to Texas Rule of Appellate Procedure 38.8(b)(2), we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent?

              (a) If appellant is indigent, the trial court shall take such measures
              as may be necessary to assure the effective assistance of counsel,
              which may include the appointment of new counsel.

              (b) If the trial court finds that appellant is not indigent, the trial
              court should determine whether appellant has made the necessary
              arrangements for filing a brief.

The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant.

        We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk on or before October 4, 2018. We ORDER the trial court clerk to file a
supplemental clerk’s record in this court no later than ten days after the trial court files its
findings of facts and conclusions of law. We further ORDER the court reporter to file in this
court a supplemental reporter’s record of the hearing, along with copies of any documentary
evidence admitted, no later than twenty days after the date of the hearing.

       All appellate deadlines are ABATED pending further orders from this court.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court